Citation Nr: 1030319	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  06-19 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 30 percent for Bell's palsy. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to September 
1982 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a September 2005 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Oakland, 
California. 

The Veteran testified before the undersigned in May 2010.  A 
transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is currently in receipt of a 30 percent disability 
rating for his service-connected Bell's palsy pursuant to 
38 C.F.R. § 4.124a, Diagnostic Code (DC) 8207.   The 30 percent 
disability rating, which is warranted for complete paralysis of 
the seventh (facial) cranial nerve, is the maximum schedular 
rating available under this code.  Accordingly, a disability 
rating higher than 30 percent for right-sided Bell's palsy is not 
available under DC 8207.

The Board has considered whether the Veteran may be entitled to a 
higher disability rating under any other applicable diagnostic 
codes.  The US Court of Appeals for Veterans Claims (the Court) 
has held that separate ratings may be for assignment where a 
veteran has separate and distinct manifestations attributable to 
the same injury.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

In this regard, the Board notes that an August 2005 VA 
examination indicated that the Veteran had ptosis due to his 
Bell's palsy.  A December 2005 VA treatment record additionally 
referenced right-side Bell's palsy with marked ptosis.  A 
November 2006 VA treatment record diagnosed right ptosis 
secondary to Bell's palsy.  The Schedule for Rating Disabilities 
provides for a rating for ptosis separate from Bell's palsy under 
38 C.F.R. § 4.79, DC 6019. 

Pursuant to DC 6019, ptosis is evaluated under visual impairment, 
or, in absence of visual impairment, on disfigurement (DC 7800).  
Under 38 C.F.R. § 4.118, DC 7800, disfigurement of the head, 
face, or neck is assigned a 10 percent evaluation if there is one 
characteristic of disfigurement.  A 30 percent evaluation is 
warranted for visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of features 
[nose, chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips], or if there are two or three characteristics of 
disfigurement. A 50 percent evaluation is warranted for visible 
or palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features, or if there are four 
or five characteristics of disfigurement.  The maximum schedular 
evaluation of 80 percent is assigned for visible or palpable 
tissue loss and either gross distortion or asymmetry of three or 
more features or paired sets of features, or if there are six or 
more characteristics of disfigurement.

For purposes of evaluation under 38 C.F.R. § 4.118, the eight 
characteristics of disfigurement are: (1) A scar five or more 
inches [13 or more centimeters (cm.)] in length; (2) A scar at 
least one-quarter inch (0.6 cm.) wide at widest part; (3) The 
surface contour of the scar is elevated or depressed on 
palpation; (4) The scar is adherent to underlying tissue; (5) The 
skin is hypo- or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.); (6) The skin texture is abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); (7) There is underlying soft tissue missing 
in an area exceeding six square inches (39 sq. cm.); and (8) The 
skin is indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.). Id.

With respect to visual impairment, the Board notes that the 
August 2005 VA examiner indicated that the Veteran's ptosis was 
severe enough to cause him to be essentially monocular.  The 
examination report noted reports by the Veteran that when he 
drives he has to turn his whole head to look to the right, as he 
cannot see objects well on the right.  VA treatment records 
additionally note myopic presbyopia and glaucoma.  See April 2008 
VA treatment record.  It is unclear from the medical evidence to 
what extent the Veteran suffers from visual impairment due to his 
ptosis/Bell's palsy.  Although VA ophthalmology treatment records 
are available for review, a VA eye examination has not yet been 
completed during the pendency of the appeal.

With regards to disfigurement, the August 2005 VA examiner 
commented that upon smiling the Veteran's muscles in the cheek 
appeared to move, but the orbicularis oris and levators did not 
contract, with no change in the shape of the right side of the 
mouth.  Facial droop was noted in a September 2005 letter from 
his VA treating physician.  The Veteran testified at his May 2010 
BVA hearing that there was some asymmetry to his forehead, with 
the right side being smoother in appearance, and the left side 
appearing more wrinkled.  See Transcript (T) pages 4-5.  He 
further testified that his smile was not even, with his cheek on 
the left side coming up higher than the right.  See T. page 5.  
He additionally testified that he has difficulty opening his 
right eye.  See T. page 8.  

The Board has additionally considered the Veteran's May 2010 BVA 
testimony where he indicated that he suffers from daily headaches 
which he believes are directly attributable to the overuse of his 
left eye, due to his right eye issues.  He described daily 
headaches, consisting of pressure pain around the eye.  See T. 
page 9.

The Board finds that the medical evidence of record does not 
contain sufficiently detailed information to adequately ascertain 
the extent and severity of all residuals of the Veteran's 
service-connected Bell's palsy.  As such, an additional VA 
examination(s) is necessary.

The Veteran receives treatment through the VA Palo Alto Health 
Care System (HCS).  The most recent treatment records contained 
in the claims file are dated in May 2009.  While on remand, any 
treatment records from such facility dated from May 2009 to the 
present should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA outpatient treatment records 
from the VA Palo Alto HCS, beginning in 
May 2009, regarding all treatment for his 
eyes and Bell's palsy.  Any negative 
search result should be noted in the 
record. 

2.  The RO should schedule the Veteran for 
an appropriate VA examination(s) in order 
to fully assess all residuals of his 
service-connected Bell's palsy.

The claims folder should be made available 
to the examiner for review, and a notation 
to the effect that this record review took 
place should be included in the report.  

All indicated tests and special studies, 
to include corrected central visual acuity 
and visual field testing, should be done.  
If visual impairment is found, the 
examiner should determine if it is at 
least as likely as not (a 50 percent 
probability or greater) attributable to 
the Veteran's ptosis of the right 
eye/Bell's palsy. 

The examiner is also asked to provide a 
detailed description of the level of 
disfigurement caused by the Veteran's 
ptosis of the right eye/Bell's palsy.  If 
the pupil is obscured, the degree of 
interference should be specified.  
Unretouched photographs of the ptosis of 
the right eye should also be provided. 

The examiner is requested to fully 
describe all pathology and functional 
impairment, stemming from the Veteran's 
service-connected Bell's palsy, providing 
an explanation as to the cause or source 
of all symptoms identified. 

The examiner is additionally asked to 
determine whether the Veteran's self-
reported daily headaches are at least as 
likely as not (a 50 percent probability 
or greater) attributable to the Veteran's 
service-connected Bell's palsy.  If a 
positive association is made, between his 
headaches and service-connected Bell's 
palsy, the extent and nature of his 
headaches should be described.

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinions without resorting to 
speculation, it should be so stated.

3.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration Esteban v. Brown, 6 
Vet. App. 259 (1994) (separate ratings may 
be for assignment where there are 
different functional impairments) and all 
evidence added to the file since the most 
recent VA adjudication.  If the issue on 
appeal continues to be denied, the Veteran 
and his representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond. Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp.2009).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


